

	

		II

		109th CONGRESS

		1st Session

		S. 1292

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow a credit against income tax for expenses incurred in

		  teleworking.

	

	

		1.Short titleThis Act may be cited as the

			 Telework Tax Incentive

			 Act.

		2.FindingsThe Congress finds as follows:

			(1)Federal, State, and local governments spend

			 billions of dollars annually on the Nation’s transportation needs.

			(2)Congestion on the Nation’s roads costs over

			 $63,000,000,000 annually in lost work time, fuel consumption, and costs of

			 infrastructure and equipment repair.

			(3)On average, on-road-vehicles contribute 34

			 percent of nitrogen oxides emissions.

			(4)It is estimated that staying at home to

			 work requires 3 times less energy consumption than commuting to work.

			(5)In 2000, it was reported that if an

			 identified 10 to 20 percent of commuters switched to teleworking, 1,800,000

			 tons of regulated pollutants would be eliminated, 3,500,000,000 gallons of gas

			 would be saved, 3,100,000,000 hours of personal time would be freed up, and

			 maintenance and infrastructure costs would decrease by $500,000,000 annually

			 because of reduced congestion and reduced vehicle miles traveled.

			(6)The average American daily commute is 49

			 minutes for a 24-mile round-trip (a total of 100 hours per year).

			(7)The increase in work from 1969 to 1996, the

			 increase in hours mothers spend in paid work, combined with a shift toward

			 single-parent families resulted in families on average experiencing a decrease

			 of 22 hours a week (14 percent) in parental time available outside of paid work

			 they could spend with their children.

			(8)Today 60 percent of the workforce is

			 involved in information work (an increase of 43 percent since 1990) allowing

			 and encouraging decentralization of paid work to occur.

			(9)Estimates indicate that about 40,000,000

			 Americans are currently teleworking.

			3.Credit for

			 teleworking

			(a)In

			 generalSubpart B of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 foreign tax credit, etc.) is amended by adding at the end the following new

			 section:

				

					30B.Teleworking

				credit

						(a)Allowance of

				creditIn the case of an

				eligible taxpayer, there shall be allowed as a credit against the tax imposed

				by this chapter for the taxable year an amount equal to the qualified

				teleworking expenses paid or incurred by the taxpayer during such year.

						(b)Maximum

				credit

							(1)Per teleworker

				limitationThe credit allowed

				by subsection (a) for a taxable year with respect to qualified teleworking

				expenses paid or incurred by or on behalf of an individual teleworker shall not

				exceed $500.

							(2)Reduction for

				teleworking less than full yearIn the case of an individual who is in a

				teleworking arrangement for less than a full taxable year, the amount referred

				to paragraph (1) shall be reduced by an amount which bears the same ratio to

				$500 as the number of months in which such individual is not in a teleworking

				arrangement bears to 12. For purposes of the preceding sentence, an individual

				shall be treated as being in a teleworking arrangement for a month if the

				individual is subject to such arrangement for any day of such month.

							(c)DefinitionsFor purposes of this section—

							(1)Eligible

				taxpayerThe term

				eligible taxpayer means—

								(A)in the case of an individual, an individual

				who performs services for an employer under a teleworking arrangement,

				and

								(B)in the case of an employer, an employer for

				whom employees perform services under a teleworking arrangement.

								(2)Teleworking

				arrangementThe term

				teleworking arrangement means an arrangement under which an

				employee teleworks for an employer not less than 75 days per year.

							(3)Qualified

				teleworking expensesThe term

				qualified teleworking expenses means expenses paid or incurred

				under a teleworking arrangement for furnishings and electronic information

				equipment which are used to enable an individual to telework.

							(4)TeleworkThe term telework means to

				perform work functions, using electronic information and communication

				technologies, thereby reducing or eliminating the physical commute to and from

				the traditional worksite.

							(d)Limitation

				based on amount of tax

							(1)Liability for

				taxThe credit allowable

				under subsection (a) for any taxable year shall not exceed the excess (if any)

				of—

								(A)the regular tax for the taxable year,

				reduced by the sum of the credits allowable under subpart A and the preceding

				sections of this subpart, over

								(B)the tentative minimum tax for the taxable

				year.

								(2)Carryforward of

				unused creditIf the amount

				of the credit allowable under subsection (a) for any taxable year exceeds the

				limitation under paragraph (1) for the taxable year, the excess shall be

				carried to the succeeding taxable year and added to the amount allowable as a

				credit under subsection (a) for such succeeding taxable year.

							(e)Special

				rules

							(1)Basis

				reductionThe basis of any

				property for which a credit is allowable under subsection (a) shall be reduced

				by the amount of such credit (determined without regard to subsection

				(d)).

							(2)RecaptureThe Secretary shall, by regulations,

				provide for recapturing the benefit of any credit allowable under subsection

				(a) with respect to any property which ceases to be property eligible for such

				credit.

							(3)Property used

				outside United States not qualifiedNo credit shall be allowed under subsection

				(a) with respect to any property referred to in section 50(b)(1) or with

				respect to the portion of the cost of any property taken into account under

				section 179.

							(4)Election to not

				take creditNo credit shall

				be allowed under subsection (a) for any expense if the taxpayer elects to not

				have this section apply with respect to such expense.

							(5)Denial of

				double benefitNo deduction

				or credit (other than under this section) shall be allowed under this chapter

				with respect to any expense which is taken into account in determining the

				credit under this

				section.

							.

			(b)Conforming

			 amendments

				(1)Subsection (a) of section 1016 of the

			 Internal Revenue Code of 1986 is amended by striking and at the

			 end of paragraph (30), by striking the period at the end of paragraph (31) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

					

						(32)to the extent provided in section

				30B(e)(1), in the case of amounts with respect to which a credit has been

				allowed under section

				30B.

						.

				(2)Section 55(c)(3) of such Code is amended by

			 inserting 30B(d), after 30(b)(3),.

				(3)Section 6501(m) of such Code is amended by

			 inserting 30B(e)(4), after 30(d)(4),.

				(c)Clerical

			 amendmentThe table of

			 sections for subpart B of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Sec. 30B. Teleworking

				credit.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to amounts paid or incurred after the date of the

			 enactment of this Act, in taxable years ending after such date.

			

